USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
Manmohan Ahluwalia, DOC #:

DATE FILED: 5/3/2021

 

Plaintiff,

 

-against-

19 Civ. 10940 (AT)

Zaika Food Company LLC, Mandeep Oberoi, and
Pooja Patel, ORDER

 

Defendants.
ANALISA TORRES, District Judge:

 

The Court has reviewed Plaintiff's submission at ECF No. 23. On April 22, 2020, Plaintiff
filed a proposed certificate of default against Defendants Mandeep Oberoi, Pooja Patel, and Zaika
Food Company LLC. ECF No. 13. The next day, that filing was deemed insufficient. 4/23/2020
Docket Entry. On May 11, 2020, Plaintiff filed another proposed certificate of default, only naming
Defendants Oberoi and Patel. ECF No. 18. By May 5, 2021, Plaintiff is directed to request a
certificate of default from the Clerk of Court for Defendant Zaika Food Company LLC.

Plaintiff is reminded that, under Rule 41(b) of the Federal Rules of Civil Procedure, an action
may be dismissed “[i]f the plaintiff fails to prosecute or to comply with [the Federal Rules] or a court
order” and that “[d]ismissal is warranted where there is a lack of due diligence in the prosecution of
the lawsuit by [the] plaintiff.” West v. City of New York, 130 F.R.D. 522, 524 (S.D.N.Y. 1990).

SO ORDERED.

Dated: May 3, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
